Atkinson, J.
A petition with the heading, “Georgia, Bryan county,” but not addressed to any court, in the first paragraph set forth as the plaintiff S. F. Davis, administrator of J. F. Davis, and as the defendant F. E. Parish; and in the second paragraph averred that F. E. Parish was indebted to the petitioner, as administrator of J. F. Parish, in a stated sum, on two notes, copies of which are attached to the petition; and in the third paragraph prayed for process requiring the defendant to appear “at the next term of said superior court to be held in and for said county,” etc. Held, that the petition was amendable by addressing it to the superior court of Bryan county, and changing J. F. Parish to J. F. Davis, in the second paragraph. Civil Code, §§ 509S, 5107.

Judgment affirmed.


All the Justices concur.

Complaint. Before Judge Seabrook. Bryan superior court. November 6, 1905.
J. Eartridge Smith and B. F. O. Smith, fox plaintiff in error.
E. B. Strange, contra.